Citation Nr: 1809683	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-16 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to service connection for chest pain (claimed as chest angina).

3. Entitlement to service connection for menorrhea (also claimed as excessive bleeding).

4. Entitlement to service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel
INTRODUCTION

The Veteran had active service from July 1989 to December 1989, and from August 2007 to March 2011, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a December 2013 rating decision service connection was granted for interstitial cystitis with urinary incontinence.  The appellant was advised that such decision was a full grant of the benefit sought on appeal, and she did not enter a timely notice of disagreement or otherwise indicate that she wished to pursue the rating or effective date assigned.  As such, this issue is not presently before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for left ear hearing loss and entitlement to service connection for chest pain (claimed as chest angina) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no current disability manifested by menorrhea.

2. Hyperlipidemia (elevated lipids) is laboratory findings and not a disability; it has not been shown that the Veteran has any disability associated with elevated lipids that manifested in service or is related to service.

CONCLUSIONS OF LAW

1. The criteria for service connection for menorrhea are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2. The criteria for service connection for hyperlipidemia are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

II. Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

Service connection will be presumed for certain diseases, if manifested to a compensable degree within one year after discharge from active duty.  38 U.S.C. §§ 1101 (3), 1112(a)(1); 38 C.F.R. §§ 3.307, 3.309(a).  In this case, the Veteran did not manifest a chronic, tropical, prisoner of war related disease, or a disease associated with herbicide agents within the applicable time period, hence, the presumption does not apply.  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

III. Analysis

Menorrhea

The Veteran reports that she has menorrhea, which onset in 2009.  Service treatment records reflect that the Veteran had abnormal bleeding which ranged in flow from light to heavy while in service.  She also experienced pelvic pain.  

According to August 2010 service treatment records, a cervical polyp was discovered during a gynecological assessment of her condition.  The Veteran was afforded Magnetic Resonance Imaging (MRI) as well as a pelvic ultrasound, endometrial aspiration, and a biopsy.  The MRI revealed thickened endometrium as well as uterine fibroids.  The polyp and the biopsy of the endometrium lining were found to be benign.  The pelvic pain was attributed to the Veteran's service connected fibroids, while the post-menopausal bleeding was found to be benign in origin.  A subsequent VA examination in February 2011, determined that the menorrhea had resolved.

In the absence of evidence of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim). However, where, as here, the weight of the lay and medical evidence of record shows no current diagnosis of the a disability at any time during or immediately preceding the claim or appeal period, the holdings of McClain and Romanowsky are of no advantage to this Veteran.

The Veteran is competent to describe observable manifestations of a disability, such as bleeding. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, she is not competent to diagnose a disability in relation to those observations, as such a determination requires specialized testing and knowledge. As such, without a current diagnoses of menorrhea, the Veteran is not entitled to service connection for that disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and service connection for menorrhea is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hyperlipidemia

The Veteran's VA medical records show a laboratory finding of hyperlipidemia prior to her discharge from active duty.  Hyperlipidemia, however, is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).  The Board defers to the Secretary's determination of abnormal laboratory findings not meeting the definition of the term "disability" as used for VA purposes, which refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See generally Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-43 (1984).

In this case, a disability associated with elevated cholesterol or lipids that manifested in service or is related to service has not been shown.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hyperlipidemia.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for menorrhea is denied.

Entitlement to service connection for hyperlipidemia is denied.


REMAND

Left Ear Hearing Loss

The Veteran claims that she has left ear hearing loss due to acoustic trauma during service.  As the Veteran obtained the marksman qualification badge for the hand grenade, as well as the marksman qualification badge for the M-16 rifle, exposure to acoustic trauma is conceded

While a September 2010 VA audiological examination of the Veteran's left ear ultimately found that she experienced normal to mild hearing loss, the examiner also expressed that the findings revealed inconsistent audiometry results.

The Veteran was afforded a VA audiological examination in March 2011 to ascertain the nature and etiology of her claimed left ear hearing loss.  Puretone threshold levels for the left ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hz were as follows: 20, 25, 25, 30, and 35 decibels.   The CNC word list speech recognition score revealed 94%.  The examiner diagnosed normal hearing for the left ear.  

A subsequent October 2011 medical record referenced a normal to mild left ear sensorineural hearing loss, with no specific findings.

As such, a new audiological opinion is required to assess the severity of the Veteran's claimed left ear hearing loss.

Chest Pain

The Veteran complains that she has experienced non-radiating chest pain with recurrent episodes that last about five minutes over the course of 12 hours, since 2009.  A March 2011 VA examination noted that an electrocardiogram and echocardiogram were previously performed to assess the etiology of her chest pains, with unremarkable results except for mild tricuspid regurgitation.  The examiners did not find a cardiac etiology for the Veteran's chest pain.

An April 2010 VA radiologist report indicated that the Veteran's lungs had adequate inflation bilaterally.  There was no evidence of active inflammatory disease, atelectasis, or congestion.

A November 2010 VA radiologic examination report found normal origin of the Veteran's coronary arteries without atherosclerotic disease, a normal wall motion and ejection fraction and no abnormal extracardiac findings.  No acute cardiopulmonary disease was found. 

July 2017 records from William Beaumont Army Medical Center indicate that the Veteran sought emergent treatment for chest pain characterized as pressure, with an uncertain cause.  Subsequent August 2017 VA cardiology treatment records reference the presence of a mobile, borderline aneurysmal interatrial septum, mild regurgitation in the mitral valve, mild to moderate regurgitation in the tricuspid valve, mild to mitral and pulmonic regurgitation, and mild to moderate tricuspid regurgitation.  The radiologic examination report found no aortic, mitral, or tricuspid stenosis, and an unremarkable echocardiogram.  The pulmonic valve was not well visualized.

The Board notes that a February 2012 rating decision denied the Veteran's claim, which was characterized by VA as "noncardiac" chest pain, however, considering the March 2010 findings of mild tricuspid regurgitation followed by an August 2017 finding of mild to moderate regurgitation in the tricuspid valve, a VA examination is necessary to determine whether a relationship exists between the Veteran's chest pain and the August 2017 findings.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination with an audiologist to determine the etiology and severity of any left ear hearing loss.

The audiologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The audiologist must specify in the report that these records have been reviewed.  The audiologist should not have previously examined or treated the Veteran.  

Following examination, the audiologist must opine whether it is at least as likely as not that any diagnosed left ear hearing loss is related to noise exposure during service as discussed by the Veteran.  

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. Additionally, schedule the Veteran for a VA examination with a board certified cardiologist to determine the nature and etiology of her chest pains.  Provide the cardiologist access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  All appropriate tests or studies should be accomplished. The cardiologist is to address the following:

a). Whether it is as least as likely as not that the Veteran's chest pains constitute a diagnosable disorder.

b). As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. After the development requested has been completed, and any other development deemed necessary, review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  Ensure that the examiners noted review of all electronic claims folders.  If any report is deficient in any manner, implement corrective procedures at once.  

4. Readjudicate the appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


